DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al (Japan Patent Publication No. JPH11222878A).
As to Claim 1, Fujita discloses a shovel (14) comprising: 
A lower traveling body (11); 
An upper turning body (13) turnably attached to the lower traveling body;  
An automatic greasing device (34) mounted on the upper turning body; and 
A control device (38) configured to control the automatic greasing device, wherein the control device is configured to control timing to start greasing by the automatic greasing device based on a past operating condition of the shovel (Paragraphs 0005-0007, 0026-0034).  
As to Claim 2, Fujita discloses the invention of Claim 1 (Refer to Claim 1 discussion). Fujita also discloses wherein the control device (38) is configured to control timing to end the greasing by the automatic greasing device based on the past operating condition of the shovel (Paragraphs 0026-0034).  
As to Claim 3, Fujita discloses the invention of Claim 1 (Refer to Claim 1 discussion). Fujita also discloses wherein the control device (38) is configured to start next greasing when an elapsed time since ending the greasing reaches a predetermined time, and the elapsed time includes an elapsed time during which a drive source of the shovel is stopped (Paragraphs 0026-0034).  
As to Claim 4, Fujita discloses the invention of Claim 1 (Refer to Claim 1 discussion). Fujita also discloses wherein the control device (38) is configured to change a greasing interval according to the past operating condition of the shovel (Paragraphs 0026-0034).  
As to Claim 5, Fujita discloses the invention of Claim 1 (Refer to Claim 1 discussion). Fujita also discloses wherein the past operating condition of the shovel is a number of non-operating days, a cumulative idling time, an excavation time, or a cumulative time for which a predetermined engine mode is selected (Paragraphs 0026-0034).  
As to Claim 6, Fujita discloses the invention of Claim 1 (Refer to Claim 1 discussion). Fujita also discloses wherein the control device (38) is configured to start the greasing when a non-greasing time reaches a first set time and end the greasing when a greasing time reaches a second set time, and to start the greasing at a time of starting an engine even before the non-greasing time reaches the first set time if a number of non-operating days exceeds a threshold (Paragraphs 0026-0034).  
As to Claim 7, Fujita discloses the invention of Claim 6 (Refer to Claim 6 discussion). Fujita also discloses wherein the control device (38) is configured to extend the second set time for one or more times of greasing immediately after starting the greasing at the time of starting the engine (Paragraphs 0026-0034).  
As to Claim 8, Fujita discloses the invention of Claim 6 (Refer to Claim 6 discussion). Fujita also discloses wherein the control device (38) is configured to shorten the first set time for one or more times of greasing immediately after starting the greasing at the time of starting the engine (Paragraphs 0026-0034).  
As to Claim 9, Fujita discloses the invention of Claim 6 (Refer to Claim 6 discussion). Fujita also discloses wherein the non-greasing time is not measured while the engine continues to be stopped (Paragraphs 0026-0034).  
As to Claim 10, Fujita discloses the invention of Claim 6 (Refer to Claim 6 discussion). Fujita also discloses wherein the control device (38) is configured to start the greasing by the automatic greasing device when a sum of a duration of a non-greasing state immediately before the engine is stopped and a duration of the non-greasing state immediately after the engine is restarted reaches the first set time, if the number of non-operating days is less than a threshold (Paragraphs 0026-0034).  
As to Claim 11, Fujita discloses the invention of Claim 6 (Refer to Claim 6 discussion). Fujita also discloses wherein the control device (38) is configured to extend the first set time when a cumulative idling time during a past predetermined period exceeds a threshold (Paragraphs 0026-0034).  
As to Claim 12, Fujita discloses the invention of Claim 6 (Refer to Claim 6 discussion). Fujita also discloses wherein the control device (38) is configured to shorten the second set time when a cumulative idling time during a past predetermined period exceeds a threshold (Paragraphs 0026-0034).  
As to Claim 13, Fujita discloses the invention of Claim 6 (Refer to Claim 6 discussion). Fujita also discloses wherein the control device (38) is configured to shorten the first set time when a cumulative time for which a predetermined engine mode is selected or an excavation time during a past predetermined period exceeds a threshold (Paragraphs 0026-0034).  
As to Claim 14, Fujita discloses the invention of Claim 6 (Refer to Claim 6 discussion). Fujita also discloses wherein the control device (38) is configured to extend the second set time when a cumulative time for which a predetermined engine mode is selected or an excavation time during a past predetermined period exceeds a threshold (Paragraphs 0026-0034).  
As to Claim 15, Fujita discloses the invention of Claim 6 (Refer to Claim 6 discussion). Fujita also discloses wherein the control device (38) is configured to perform at least one of shortening of the first set time and extension of the second set time when a load during a past predetermined period exceeds a threshold (Paragraphs 0026-0034).
Claims 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al (U.S. Patent No. 5,482,138).
As to Claim 1, Mori discloses a shovel (1) comprising: 
A lower traveling body (2); 
An upper turning body (5) turnably attached to the lower traveling body;  
An automatic greasing device (38, 43, 44) mounted on the upper turning body; and 
A control device (20, 20a, 20b) configured to control the automatic greasing device, wherein the control device is configured to control timing to start greasing by the automatic greasing device based on a past operating condition of the shovel (Column 2, Lines 9-17).  
As to Claim 2, Mori discloses the invention of Claim 1 (Refer to Claim 1 discussion). Mori also discloses wherein the control device (20, 20a, 20b) is configured to control timing to end the greasing by the automatic greasing device based on the past operating condition of the shovel (Column 3, Line 49 to Column 7, Line 2).  
As to Claim 3, Mori discloses the invention of Claim 1 (Refer to Claim 1 discussion). Mori also discloses wherein the control device (20, 20a, 20b) is configured to start next greasing when an elapsed time since ending the greasing reaches a predetermined time, and the elapsed time includes an elapsed time during which a drive source of the shovel is stopped (Column 3, Line 49 to Column 7, Line 2).  
As to Claim 4, Mori discloses the invention of Claim 1 (Refer to Claim 1 discussion). Mori also discloses wherein the control device (20, 20a, 20b) is configured to change a greasing interval according to the past operating condition of the shovel (Column 3, Line 49 to Column 7, Line 2).  
As to Claim 5, Mori discloses the invention of Claim 1 (Refer to Claim 1 discussion). Mori also discloses wherein the past operating condition of the shovel (1) is a number of non-operating days, a cumulative idling time, an excavation time, or a cumulative time for which a predetermined engine mode is selected (Column 3, Line 49 to Column 7, Line 2).  
As to Claim 6, Mori discloses the invention of Claim 1 (Refer to Claim 1 discussion). Mori also discloses wherein the control device (20, 20a, 20b) is configured to start the greasing when a non-greasing time reaches a first set time and end the greasing when a greasing time reaches a second set time, and to start the greasing at a time of starting an engine even before the non-greasing time reaches the first set time if a number of non-operating days exceeds a threshold (Column 3, Line 49 to Column 7, Line 2).  
As to Claim 7, Mori discloses the invention of Claim 6 (Refer to Claim 6 discussion). Mori also discloses wherein the control device (20, 20a, 20b) is configured to extend the second set time for one or more times of greasing immediately after starting the greasing at the time of starting the engine (Column 3, Line 49 to Column 7, Line 2).  
As to Claim 8, Mori discloses the invention of Claim 6 (Refer to Claim 6 discussion). Mori also discloses wherein the control device (20, 20a, 20b) is configured to shorten the first set time for one or more times of greasing immediately after starting the greasing at the time of starting the engine (Column 3, Line 49 to Column 7, Line 2).  
As to Claim 9, Mori discloses the invention of Claim 6 (Refer to Claim 6 discussion). Mori also discloses wherein the non-greasing time is not measured while the engine continues to be stopped (Column 3, Line 49 to Column 7, Line 2).  
As to Claim 10, Mori discloses the invention of Claim 6 (Refer to Claim 6 discussion). Mori also discloses wherein the control device (20, 20a, 20b) is configured to start the greasing by the automatic greasing device when a sum of a duration of a non-greasing state immediately before the engine is stopped and a duration of the non-greasing state immediately after the engine is restarted reaches the first set time, if the number of non-operating days is less than a threshold (Column 3, Line 49 to Column 7, Line 2).  
As to Claim 11, Mori discloses the invention of Claim 6 (Refer to Claim 6 discussion). Mori also discloses wherein the control device (20, 20a, 20b) is configured to extend the first set time when a cumulative idling time during a past predetermined period exceeds a threshold (Column 3, Line 49 to Column 7, Line 2).  
As to Claim 12, Mori discloses the invention of Claim 6 (Refer to Claim 6 discussion). Mori also discloses wherein the control device (20, 20a, 20b) is configured to shorten the second set time when a cumulative idling time during a past predetermined period exceeds a threshold (Column 3, Line 49 to Column 7, Line 2).  
As to Claim 13, Mori discloses the invention of Claim 6 (Refer to Claim 6 discussion). Mori also discloses wherein the control device (20, 20a, 20b) is configured to shorten the first set time when a cumulative time for which a predetermined engine mode is selected or an excavation time during a past predetermined period exceeds a threshold (Column 3, Line 49 to Column 7, Line 2).  
As to Claim 14, Mori discloses the invention of Claim 6 (Refer to Claim 6 discussion). Mori also discloses wherein the control device (20, 20a, 20b) is configured to extend the second set time when a cumulative time for which a predetermined engine mode is selected or an excavation time during a past predetermined period exceeds a threshold (Column 3, Line 49 to Column 7, Line 2).  
As to Claim 15, Mori discloses the invention of Claim 6 (Refer to Claim 6 discussion). Mori also discloses wherein the control device (20, 20a, 20b) is configured to perform at least one of shortening of the first set time and extension of the second set time when a load during a past predetermined period exceeds a threshold (Column 3, Line 49 to Column 7, Line 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678